Citation Nr: 0030785	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  89-25 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder 
with hypomanic features, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for chronic 
idiopathic urticaria, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant served on active duty from June 1973 to January 
1984.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1989 rating decision 
of the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).  In a January 1993 decision 
the Board denied the issues currently on appeal, in addition 
to two other claims.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

In November 1995, the Secretary of Veterans Affairs 
(Secretary) and counsel for the appellant filed a joint 
motion to remand the case to the Board for further 
development.  By order of that month the Court granted the 
motion, vacated the Board's January 1993 decision, and 
remanded the matter for compliance with instructions 
contained in the motion to remand.  As noted in the motion, 
the Court dismissed two of the veteran's claims, entitlement 
to an increased rating for a back disability and entitlement 
to a total rating based on individual unemployability (TDIU) 
due to untimely filing of a Notice of Disagreement with 
respect to those issues.

In July 1996, the Board remanded this case for additional 
development of the evidence.  During such time the RO in June 
1999 granted an increased 20 percent evaluation for chronic 
idiopathic urticaria retroactively to December 28, 1988, the 
date of an earlier reduction.  As the appellant appears to be 
claiming entitlement to a higher evaluation, such issue 
remains on appeal.  

The development having been completed to the extent possible 
the case is once more before the Board for appellate 
consideration.   


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

A preliminary review of the record shows that the appellant 
attended a Travel Board hearing in April 1990 with respect to 
the issues on appeal.  The Board member who conducted the 
hearing is no longer employed by the Board.  

By letter dated October 11, 2000, the Board's Administrative 
Service notified the appellant of such matter and of her 
right to another Board hearing.

On October 22, 2000, the Board received the appellant's 
request for a videoconference hearing in lieu of a Travel 
Board hearing.  She expressed the wish to be represented by 
the Veterans of Foreign Wars of the United States (VFW).  
(The Board notes that the record presently contains a valid 
VA Form 21-22, Appointment of Veterans Service Organization 
as Claimant's Representative, appointment made in July 1988 
listing the Disabled American Veterans (DAV) as her 
representative.)

The Board finds that it is necessary to remand this case to 
schedule a videoconference hearing before the Board, to be 
held at the RO.

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

After clarifying the appellant's recent 
representation request, appropriate 
action should be taken by the RO, in 
accordance with the appellant's request 
to schedule a videoconference hearing 
before a Veterans Law Judge of the Board 
in Washington, D.C., with the appellant 
located at the RO.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
appellant due process of law.  No action is required of the 
appellant until she receives further notice.



		
	M. SABULSKY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

